DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
	Claim 5 recites the limitation "the first protrusions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because it requires a plurality of first protrusions to be present and Claim 1 only recites “one or more first protrusions”.

Claim Objections
	Claim 12 objected to because of the following informalities:  The recitation of "and but" is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuhiro (DE 10 2009 023 598 A1) in view of Takii (US 2019/0009837).
	Regarding Claim 1, Ikuhiro discloses a machine base of an injection molding machine (Fig. 1 abstract, machine base – 1) that supports at least one of a clamping unit (abstract, clamping unit – 30) and an injection unit (abstract, injection unit – 20), comprising: 
	a support frame extending in a horizontal direction (Fig.1 paragraph [0007] …longitudinally arranged…upper frame – 5 , a lower frame – 6 …) and 
[AltContent: arrow]	a support column extending in a vertical direction intersecting the horizontal direction (…supports – 9 holding the upper frame – 5 on the lower frame – 6) See Fig. 1 below.
			
    PNG
    media_image1.png
    646
    515
    media_image1.png
    Greyscale

	wherein the support frame includes: 
	a first element (Fig. 1 see enlarged view paragraph [0024] …top flange – 80a) to be joined to an upper or lower end face of the support column (Fig.1 see enlarged 
	a second element (Fig. 1 see enlarged view paragraph [0024] …bottom flange – 80c) spaced from the first element on an opposite side from the support column (Fig.1 see enlarged view) and extended in the horizontal direction Fig. 1 paragraph [0024] …longitudinal elements – 8a and 8b…); and 
	a third element (Fig. 1 see enlarged view paragraph [0024] rib – 80b) connecting the first element and the second element (Fig.1 see enlarged view paragraph [0024] H-shaped support members are composed of a top flange – 80a, a rib – 80b, and a bottom flange – 80c) and 	
	wherein either the upper or lower end face of the support column (Fig. 3 para
 [0023] supports- 9 holding the upper frame – 5 on the lower frame – 6) is joined to the first element (Fig. 1 see enlarged view paragraph [0024] …top flange – 80a)  
	 However, while Ikuhiro discloses a third element (Fig. 1 see enlarged view, rib – 80b) connecting the first element and the second element whereby the lower end face of the support column is joined to the first element, Ikuhiro does not teach that the joined end face is formed with one or more first protrusions.
	Takii discloses a vehicle framework structure having improved coupling rigidity (paragraph [0005]), and includes joint members for joining afront module and floor module together (Fig. 1 paragraph [0043] front module – 16A, floor module – 16B), also comprises one or more first protrusions, which extend to reach a second element and join thereto (Figs. 2, 3, 5 paragraph [0046] upper and lower insertion holes – 64 are 
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the disclosure of Ikuhiro to
incorporate the disclosure of Takii whereby a machine base for an injection molding
machine comprising a support frame which includes a first and second element spaced opposite each other and extending in horizontal directions with a third element
connecting them, where the upper or lower end face of the support column is joined to
the first element, as disclosed by Ikuhiro, to further consider that the joined end face is
formed with one or more first protrusions which extend to reach the second element and
join thereto, as disclosed by Takii.
	One with ordinary skill in the art would be motivated to consider this feature because one or more of these first protrusions improve the coupling rigidity and prevents compressional and shear forces that would cause deformation along the insertion direction of these first protrusions (paragraph [0016]). 
	Regarding Claim 2, the combination of Ikuhiro and Takii disclose all the limitations of Claim 1 and Takii discloses that the one or more first protrusions
are configured to penetrate the first element and are inserted into through holes formed
in the second element (Figs. 2, 4, 5 paragraphs [0041] [0048] A pair of threaded holes – 56 are formed to pass through from faces on the vehicle width direction outer side of the projections – 52 to faces on the inner side…; bolts – 70 …passed through the insertion holes – 64 and the through holes – 24. However, while Ikuhiro discloses that the support frame includes a first element and a second element connected by a third 
[AltContent: oval]			
    PNG
    media_image2.png
    458
    941
    media_image2.png
    Greyscale

	

	Regarding Claim 3, the combination of Ikuhiro and Takii disclose all the limitations of Claim 1 and Ikuhiro further discloses the support frame is laterally laid H-shaped member formed of the first element, the second element and the third element connecting the first and second elements (Fig. 1 paragraph  [0024] H-shaped support members]).

	Regarding Claim 4, the combination of Ikuhiro and Takii disclose all the limitations of Claim 1 and Takii discloses that the one or more first protrusions are configured to penetrate the first element (Fig. 3 paragraph [0048] positions of the insertion holes – 66 on the support plate – 60A side…).

	Regarding Claim 5, the combination of Ikuhiro and Takii disclose all the limitations of Claim 4 and Takii discloses at least one of the first protrusions penetrating 

	Regarding Claim 6, the combination of Ikuhiro and Takii disclose all the limitations of Claim 1 and Takii discloses where either the upper or lower end face of the support column is joined to the first element, and the joined end face is formed with one or more second protrusions which are inserted into the first element and but do not reach the second element (Fig. 4 paragraphs [0029] [0048] bolts – 72 passed through the insertion holes – 66 and screwed into the threaded holes – 58). 

	Regarding Claim 7, the combination of Ikuhiro and Takii disclose all the limitations of Claim 6 and Takii discloses the second protrusion is joined to the first element (Fig. 4 paragraph [0048] positions of the insertion holes – 66 on the extension plate – 60C side and the threaded holes – 58 are also aligned with each other) see figure below.
[AltContent: arrow][AltContent: textbox (Second protrusion)][AltContent: arrow][AltContent: textbox (First protrusion)]			
    PNG
    media_image3.png
    958
    582
    media_image3.png
    Greyscale

			

	Regarding Claim 8, the combination of Ikuhiro and Takii disclose all the limitations of Claim 1 and Ikuhiro discloses that the machine base further comprises: a top frame configured to support at least one of the clamping unit and the injection unit and join to the upper end face of the support column (Fig. 1 paragraph [0023]…injection unit – 20 land mold clamping unit – 3 form a structural portion of the machine base – 1 on which they are longitudinally arranged and fixed….formed by an upper frame – 5); and a bottom frame arranged below the top frame and configured to join to the lower end face of the support column, wherein the support frame includes at least one of the top frame and the bottom frame (Fig. 1 paragraph [0023] has a rectangular parallelepiped structure formed by an upper frame – 5, a lower frame – 6 and supports – 9 holding the upper frame – 5 on the lower frame – 6).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Injection molding and clamping units)][AltContent: textbox (Top frame)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supports)][AltContent: textbox (Bottom frame)]				
    PNG
    media_image4.png
    488
    435
    media_image4.png
    Greyscale


	Regarding Claims 9, 10, 11 and 12,  the combination of Ikuhiro and Takii disclose all the limitations of Claim 2, 3, 4 and 5, respectively, and Takii discloses that either the upper or lower end face of the support column is joined to the first element, and the joined end face is formed with one or more second protrusions, which are inserted into the first element and but do not reach the second element (Fig. 4 see above, paragraphs [0029] [0047] first bolts – 70, second bolts – 72, threaded holes – 56, 58).
	
	Regarding Claims 13, 14 and 15, the combination of Ikuhiro and Takii disclose all the limitations of Claim 5, 6 and 9, respectively and Ikuhiro further discloses: 
	a top frame configured to support at least one of the clamping unit (Fig. 1 paragraph [0023]…injection unit – 20 land mold clamping unit – 3 form a structural portion of the machine base – 1 on which they are longitudinally arranged and 
	a bottom frame arranged below the top frame and configured to join to the lower end face of the support column (Figs. 1, 3 …supports – 9 holding the upper frame – 5 on the lower frame – 6...), 
	wherein the support frame includes at least one of the top frame and the bottom frame (Fig. 1 supports – 9 holding the upper frame – 5 on the lower frame – 6... See Fig. 1 above).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748